Ingraham, P. J.
(concurring):
I concur in the conclusion reached by Mr. Justice Laughlin upon the ground that the complaint does not state facts sufficient to constitute a cause of action, in that the cause of action is in the trustee of the estate and not in the beneficiaries; and also that there is a defect of parties defendant, in that JMestell is not a party to the action.
Miller, J., concurred.
Judgment affirmed, with costs, with leave to plaintiffs to amend on payment of costs in this court and in the court below.